Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed April 11, 1980, upon his conviction of criminal sale of a controlled substance in the fifth degree, on a plea of guilty, the sentence being a definite term of one year imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of probation of five years and imprisonment for 60 days. Said term of imprisonment shall be a condition of and run concurrently with the period of probation (see Penal Law, § 60.01, subd 2, par [d]). As so modified, sentence affirmed and case remitted to the County Court, Nassau County, to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.